Pee, Cueiam,
We are not convinced that there is any error in this record which we should undertake to correct. Considered in the light of the testimony, the verdict appears to be excessive, but the proper place to have corrected that was in the court below, and not here. In view of the growing tendency of juries to render excessive verdicts in land damage cases, as well as in actions for personal injuries, it behooves trial courts to freely and promptly exercise their authority in setting aside such verdicts, or in conditionally reducing the amount thereof to such sum as may appear from the evidence to be just and reasonable.
There is nothing in either of the specifications of error that requires discussion. Neither of them is sustained.
Judgment affirmed.